Detailed Office Action 
	Applicant’s amendments and arguments of 4/27/2022 have been entered and fully considered. Claims 1, 2, 6-8, and 10 are amended. Claims 14-15 are cancelled. New claims 16-22 are added. Claims 1-13 and 16-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 8 has overcome the 35 USC 112(b) rejection previously set forth in the non-final office action of 2/2/2022. That rejection is withdrawn.
Applicant’s arguments that the primary art of LEBRON (WO 2017/014779) does not disclose the amended limitation in the independent claims 1 and 10, have been fully considered and found not to be persuasive (see argument of 4/27/2022, page 7).
Applicant states that LEBRON fails to disclose that keying features 52 or ribs 56 are between the electrical contacts 54 and a center of the housing. Rather, LEBRON discloses that electrical contacts 54 are closer to the center of the housing than either keying features 52 or ribs 56. (FIG. 3). Therefore, LEBRON fails to disclose an alignment component between a chip and a center of a housing as recited by amended independent claims 1 and 10.
	The Examiner respectfully disagree. The amended limitation only recites the limitation “between” and does not further recite that the three elements of 1) alignment component, 2) chip, and 3) center of the housing, are linearly oriented with the alignment component being between the chip and center of the housing. The Examiner submits that one element (or a portion of element) can be offset from two other elements and still be between them, similar to a triangle with the apex point being between the two points that connect the base.
	This triangle configuration is indeed what LEBRON shows; a portion of alignment component 52 is located at an apex but between the two base points of chip 54 and the center of the housing 28 {[FIG. 3] going from the right to the left, 54 is one point in the base, the horizonal narrow portion of 52 is the apex, and 28 is the other point of the base, thus apex between the two base points}. The Examiner maintains the rejection and has reiterated it below.
New claim 20 is noted and it contains allowable subject matter. However, it is objected to since it depends on a rejected based claim (see below).
Claim Objections
Claims 2-9 and 11-13 are objected to because of the following informalities: in line 1 of these claims add “supply” before “container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a chip access device” in lines 6/7. This claim already recites this limitation in lines 4/5. Therefore, it is not clear that the second limitation is the same as the first one or is a different device.  Claims 11-13 depend on claim 10 and are rejected as well. For the purpose of examination, the Examiner interprets these two limitations as the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-12, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LEBRON (WO-2017/014779-A1), hereinafter LEBRON. Note that LEBRON has a different set of inventors than the instant application. Also note that the italicized text below are the instant claims.
Regarding claim 1, LEBRON teaches A supply container {[abstract]} comprising: 
a housing {[FIG. 1] 12/20}; 
a chip on the housing {[FIG. 3] 54}; 
and an alignment component on the housing to align the chip with a chip access device {[FIG. 3] 52, [0018] note the connection to an electronic device that is the chip access device}, 
wherein the alignment component is between the chip and a center of the housing {see the argument section above, [FIG. 3] going from the right to the left, 54 is one point in the base, the horizonal narrow portion of 52 is the apex, and 28 is the other point of the base, thus apex between the two base points}.
 Regarding claim 2, LEBRON discloses further comprising: a further alignment component comprising a fin {[FIG. 3] note the other 52}.
 Regarding claim 3, LEBRON discloses wherein the fin comprises a first portion having a first width and a second portion having a second width less than the first width {[FIG. 3] note the two portions of 52 and their differing width, height is the same}.
 Regarding claims 4 and 16, LEBRON discloses wherein the second portion is rectangular shaped (claim 4), wherein the fin is rectangular shaped (claim 16) {[FIG. 3] note 52 is rectangular, both portions are}.  
Regarding claim 5, LEBRON discloses wherein the alignment component comprises a tab {[FIG. 3] note portion of 52 that extends out is the tab}.
Regarding claim 9, LEBRON discloses further comprising: a pocket on the housing to receive the chip {[FIG. 3] note 54 is inside a pocket}.
Regarding claim 10, LEBRON discloses A supply container {[abstract]} comprising: 
a housing {[FIG. 1] 12/20}; 
a chip coupled to the housing {[FIG. 3] 54};
 a first alignment component coupled to the housing to align the chip with a chip access device {[FIG. 3] 56, [0018] note the connection to an electronic device that is the chip access device}; and
and a second alignment component on the housing to align the chip with a chip access device {[FIG. 3] 52, [0018] note the connection to an electronic device that is the chip access device}, 
wherein the second alignment component is between the chip and a center of the housing {see the argument section above, [FIG. 3] going from the right to the left, 54 is one point in the base, the horizonal narrow portion of 52 is the apex, and 28 is the other point of the base, thus apex between the two base points}.
Regarding claim 11, LEBRON discloses wherein the first alignment component comprises a fin orthogonal to the chip, and wherein the second alignment component comprises a tab orthogonal to the chip {[FIG. 3]}.
Regarding claim 12, LEBRON discloses wherein the tab is parallel to contacts of the chip {[FIG. 3] note the tab of 52 is parallel to those rectangular contacts of 54}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LEBRON.
Regarding claim 6, LEBRON discloses all the limitations of claims 1 and 5 above. LEBRON further discloses wherein the tab comprises a base portion and a portion extending from the base portion {[FIG. 3] 52}. 
LEBRON, however, is silent on the extending portion being tapered. The Examiner notes that LEBRON discloses that the shape can be varied to distinguish different containers {[0018]}. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have tapered the extending portion as varying the shape is known and obvious to one of ordinary skill in the art as taught by LEBRON {[0018]} and because changes in shape are obvious absent criticality demonstrated by the applicant {see MPEP 2144.04 (IV)(B)}. 
Claims 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LEBRON as applied to claims 1, 2, and 10 above and further in view of HAINES (US 7,874,660), hereinafter HAINES.
Regarding claims 7, 8 and 13, LEBRON disclose all the limitations of claims 1, 2, and 10 as discussed above. LEBRON further discloses:
Claim 7:  wherein the housing comprises a sidewall portion {[FIG. 3] 40}
and an inner sidewall portion extending between the sidewall portion {[FIG. 3] 38}, 
wherein the chip is coupled to the inner sidewall portion {[FIG. 3] note 54 is on 38}, 
and wherein the further alignment component is coupled to the cylindrical sidewall portion {[FIG. 3] 52 is on 38}.
Claim 8:  wherein the housing comprises a sidewall portion and an inner sidewall portion extending between the sidewall portion, wherein the chip is coupled to the inner sidewall portion, and wherein the alignment component is coupled to the inner sidewall portion radially inward from the chip {see claim 7 above and that 52 is radially inward from chip 54}. 
Claim 13: wherein the housing comprises a sidewall portion and an inner sidewall portion extending between the sidewall portion, wherein the chip is coupled to the inner sidewall portion, wherein the first alignment component is coupled to the cylindrical sidewall portion and the inner sidewall portion adjacent to the chip, and wherein the second alignment component is coupled to the inner sidewall portion radially inward from the chip {see claim 7 above, [FIG. 3] note that alignment element 56 is both on the sidewall and on the inner wall}.
LEBRON, however, is silent on the sidewall being cylindrical.
In the same filed of endeavor that is related to connector for supply container, HAINES discloses that cylindrical end connectors or cylindrical sidewall are known {[FIGs. 9-11]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified LEBRON such that the inner sidewall portion would have been cylindrical as taught by HAINES above as changes in shape are obvious to one of ordinary skill in the art {see MPEP 2144.04 (IV)(B)}.
Regarding the last limitation of claim 7 (“the further alignment component is coupled to the cylindrical side wall”), the disclosed alignment components 52 of LEBRON are all disposed on the inner wall 38 {[FIG. 3]}. LEBRON, however, is silent on them being also connected to the cylindrical sidewall.  
However, as discussed under claim 6 above, LEBRON discloses the spacing of these component can be changed {[0018]}. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have changed the spacing of one of the alignment elements and have also attached it to the sidewall as varying the position is known and obvious to one of ordinary skill in the art as taught by LEBRON {[0018]} and because adjustability (in this case adjusting the position) is obvious absent criticality demonstrated by the applicant {see MPEP 2144.04 (V)(D)}.
Claims 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over LEBRON in view of HAINES.
Regarding claim 17, LEBRON discloses A supply container {[abstract]} comprising: 
a housing comprising a sidewall portion and an inner sidewall portion extending between the sidewall portion {[FIG. 1] 12/20 is the housing, [FIG. 3] 40 is the side wall and 38 is the inner side wall}; 
a chip coupled to the inner sidewall portion {[FIG. 3] 54 is on 38};
a first alignment component comprising a first fin coupled to the sidewall portion and the inner sidewall portion to {[FIG. 3] 56 has a fin and connected to 40 and 38}; 
and a second alignment component comprising a second fin coupled to the inner sidewall portion {[FIG. 3] 52 is on 38 and has a fin},
 wherein the second fin is smaller than the first fin {[FIG. 3] note 52 is smaller than 56}. 
LEBRON, however, is silent on the sidewall being cylindrical.
In the same filed of endeavor that is related to connector for supply container, HAINES discloses that cylindrical end connectors or cylindrical sidewall are known {[FIGs. 9-11]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified LEBRON such that the inner sidewall portion would have been cylindrical as taught by HAINES above as changes in shape are obvious to one of ordinary skill in the art {see MPEP 2144.04 (IV)(B)}.
Regarding the last limitation of claim 17 (“second fin coupled to the cylindrical side wall”), the disclosed alignment components 52 of LEBRON are all disposed on the inner wall 38 {[FIG. 3]}. LEBRON, however, is silent on them being also connected to the cylindrical sidewall.  
However, as discussed under claim 6 and 7 above, LEBRON discloses the spacing of these component can be changed {[0018]}. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have changed the spacing of one of the alignment elements and have also attached it to the sidewall as varying the position is known and obvious to one of ordinary skill in the art as taught by LEBRON {[0018]} and because adjustability (in this case adjusting the position) is obvious absent criticality demonstrated by the applicant {see MPEP 2144.04 (V)(D)}.
Regarding claim 18, LEBRON discloses wherein the second alignment component comprises a tab couple to the inner side wall portion {[FIG. 3] note 52 has a tab and is on 38}.
Regarding claim 19, LEBRON discloses wherein the tab comprises a base portion and a portion extending from the base portion {[FIG. 3] 52}. 
LEBRON, however, is silent on the extending portion being tapered. The Examiner notes that LEBRON discloses that the shape can be varied to distinguish different containers {[0018]}. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have tapered the extending portion as varying the shape is known and obvious to one of ordinary skill in the art as taught by LEBRON {[0018]} and because changes in shape are obvious absent criticality demonstrated by the applicant {see MPEP 2144.04 (IV)(B)}.
Regarding claim 21, LEBRON discloses a first fin with a constant width potion {[FIG. 3] 56} and is silent on “wherein the first fin comprises a first portion having a first width and a second portion having a second width less than the first width”.
However, the Examiner notes that LEBRON discloses that the shape can be varied to distinguish different containers {[0018]}. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have changed the shape of the first fin by creating a thinner second portion as varying the shape is known and obvious to one of ordinary skill in the art as taught by LEBRON {[0018]} and because changes in shape are obvious absent criticality demonstrated by the applicant {see MPEP 2144.04 (IV)(B)}. 
Regarding claim 22, LEBRON discloses wherein the second fin is rectangular shaped {[FIG. 3] 52 is rectangular}.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748